DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed August 10, 2022 has been entered. Claims 1-5, 7-9 and 12 are amended.  Claim 6 is cancelled.  Claims 13 and 14 are new.  Therefore, claims 1-5 and 7-14 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7- 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DE102009003732 (DE ‘732).


As per claims 1 and 12, DE ‘732 discloses a power transmission belt (1) configured to be wound around pulleys (2), the power transmission belt (1) comprising a stacked body comprising:
 	 a back surface layer (belt portion furthest away from neutral position 5) disposed on a back surface side (fig. 1) of the power transmission belt (1);
 	 an inner surface layer (belt portion closest to pulley from neutral position 5) disposed on an inner surface side (fig. 1) of the power transmission belt (1); and
 	 a tension member layer comprising a tension member (para [0027]) embedded between the back surface layer (fig. 1) and the inner surface layer (fig. 1),
 	 wherein the power transmission belt (1) comprises a sensor (8) [sensor assembly] configured to detect a status of the power transmission belt (1), as at least a part of the stacked body (paras [0012, 0013]).  
 	DE ‘732 does not disclose a plurality of sensors, the plurality of sensors being disposed at predetermined intervals in a circumferential length direction of the power transmission belt. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional sensors to the belt since sensors are not accessible for repair/replacement, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
 	Examiner interprets one of ordinary skill in a production environment would produce the belts with sensors spaced in predetermined interviews in a circumferential direction.  Otherwise, the sensors would be stacked up radially, potentially creating a weak spot in the belt.

As per claim 2, DE ‘732 as set forth above, discloses the sensors are (8) integrated as at least a part of the stacked body (para [0013]).

As per claim 3, DE ‘732 as set forth above, discloses the sensors (8) are disposed toward the back surface side (fig. 1) of the power transmission belt (1) in the inner surface layer and at a center in a width direction (para [0010]) of the power transmission belt (1).  

As per claim 4, DE ‘732 as set forth above, discloses the sensor (8) are disposed toward the back surface side (fig. 1) of the power transmission belt (1) in the back surface layer and at a center in a width direction (para [0010]) of the power transmission belt (1).  

As per claim 5, DE ‘732 as set forth above, discloses the sensors (8) are disposed toward a surface side of the power transmission belt (1) in the inner surface layer (para [0010]) to be in contact with a pulley (2) around which the power transmission belt (1) is wound.  

As per claim 7, DE ‘732 as set forth above, does not disclose the stacked body further comprises an outer fabric layer on at least a part of an outer circumference thereof, and the sensors (8) are included in at least a part of the outer fabric layer.  Examiner takes official notice that outer fabric layers are a common feature on power transmission belts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add outer fabric layers to the belt of DE ‘732 for increased abrasion resistance.   Therefore, DE ‘732 discloses the claimed invention except for the sensor is included in at least a part of the outer fabric layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize sensor location with part of the outer fabric layer on the belt for data accuracy and system longevity, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

As per claims 8 and 12, DE ‘732 as set forth above, discloses the power transmission belt (1) further comprises a transmission unit (transponder, para [0028]) configured to transmit status information of the power transmission belt (1) detected by the sensors (8) to an outside, and the transmission unit is embedded in the back surface layer or in the inner surface layer.

As per claim 12, DE ‘732 discloses a status information acquisition system for power transmission belt paras [0017-0024]) and a receiver configured to receive the status information of the power transmission belt (1) transmitted from the transmission unit (transponder) (para [0028]).   Examiner interprets the system to have a receiver as the definition of “responder” includes both a sending/receiving component, therefore, there is a receiver to receive the status sent from the transponder.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE102009003732 in view of Rensel et al., U.S. Patent Publication 2009/0277262.

As per claim 9, DE ‘732 as set forth above, discloses the sensors but are silent on each of the sensors being a pressure sensor configured to detect a status of a pressure applied to the power transmission belt.
 However, Rensel et al. in their Tire Having Wireless Micro and Nano Sensors invention teach the use of wireless sensors embedded in a material, capable of measuring parameters such as temperature, pressure, stress, strain (para [0026]).  These sensors being powered by piezo-electrical circuits (para 0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of DE ‘732 with embedding a pressure sensor in the belt, as taught by Rensel et al., for the purpose of monitoring belt tension as recorded by pressure on the sensor. 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DE102009003732 in view of Rensel et al., U.S. Patent Publication 2009/0277262, further in view of Hirabayashi et al., U.S. Patent Publication 2011/0074564.  

As per claim 10, DE ‘732 and Rensel et al. as set forth above, DE ‘732 as modified, disclose the pressure sensor (4) but are silent on the pressure sensor being a film-shaped piezoelectric body comprising an organic polymer and having a pair of electrodes formed on both surfaces thereof.  However, Hirabayashi et al. in their Interior Tire Power Generation Apparatus and Tire Monitoring System Using the Same invention teach the use piezoelectric systems for use with small sensors further containing a pair of electrodes (21, 22), film-shaped (para [0040]) in conjunction with an organic polymer (paras 0038, 0040, 0052, 0053]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of DE ‘732 and Rensel et al. with the piezoelectric sensor system as taught by Hirabayashi et al., for the purpose of sizing the sensor system appropriately inside a power transmission belt so as to not interfere with conventional power transmission belt operation. 

As per claim 11`, DE ‘732, Rensel et al. and Hirabayashi et al. as set forth above, DE ‘732 as modified, disclose the pressure sensor (4) has a configuration in which a pair of electrodes is disposed on both surfaces of a piezoelectric body (para [0038], Hirabayashi et al.) comprising a rubber composition and a piezoelectric powder dispersed therein (para [0053]).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a power transmission belt configured to be wound around pulleys, the power transmission belt comprising a stacked body comprising: a back surface layer disposed on a back surface side of the power transmission belt; an inner surface layer disposed on an inner surface side of the power transmission belt; and a tension member layer comprising a tension member embedded between the back surface layer and the inner surface layer, wherein the power transmission belt comprises a plurality of sensors configured to detect a status of the power transmission belt, the plurality of sensors being disposed at predetermined intervals in a circumferential length direction of the power transmission belt; the tension member layer has a composition that is more stress resistant than compositions of the back surface layer and the inner surface layer.   DE ‘732 is considered the closest art of record.  DE ‘732 does not disclose different compositions between back and inner surface layers versus a tension member layer.  It would not have been obvious to use a rubber composition that is more stress resistant for the tension member layer than the other two.  Examiner interprets ‘more stress resistant’ to mean having a higher modulus. 

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. Pages 8 and 9 of Applicant’s Remarks argue the rejection of independent claims 1 and 12 are improper. That paragraph [0021] of the specification discloses how calculations can be derived from the multiple sensors to determine a belt status.  Further, that DE ‘732 does not contemplate any of these calculations realized by the plurality of sensors as called for in amended claim 1.  Lastly, that it would not have been obvious to have the sensors being disposed at predetermined intervals in a circumferential length direction of the belt.  Examiner respectfully disagrees. Examiner admits it appears DE ‘732 appears to not consider the placement of multiple sensors and using calculations derived from said sensors to determine a belt status.  However, the claims do not claim determining a belt status using calculations derived from multiple sensors.  Redundancy of having multiple sensors where repair/replacement is not possible is a reasonable motivation to use more than one sensor.  It eliminates customer dissatisfaction of replacing an entire belt due to a single sensor malfunction.  Also, in the belt production process it would be obvious to place sensors in predetermined locations/intervals as the belts are produced in the same manner using the same tooling and equipment.  If sensors were stacked one on another in a radial direction a weakened section of the belt would result.  It would be obvious to space the sensors apart in a circumferential length direction to maintain belt integrity.   
 	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654